IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

KEENAN McINTOSH, )
)
Plaintiff, )
)
VS. ) Civil Action No. 3:19-cev-125

) Judge Stephanie L. Haines
JOHN E. WETZEL, et al., )
)
Defendants. )

MEMORANDUM ORDER

 

This is a civil rights case brought under 42 U.S.C. § 1983 by Keenan McIntosh
(‘Plaintiff’), a prisoner incarcerated at SCI-Houtzdale, against six named defendants. Plaintiffs
amended complaint [Doc. 14] raises claims under the Eighth Amendment for inadequate prison
conditions and under the Fourteenth Amendment for due process violations. This matter was
referred to Magistrate Judge Patricia L. Dodge for proceedings in accordance with the Federal
Magistrates Act, 28 U.S. C. § 636, and Local Civil Rule 72.D.

On December 23, 2019, Magistrate Judge Dodge filed a Report and Recommendation
recommending that this case be dismissed pursuant to the screening provisions of the Prison
Litigation Reform Act, 28 U.S.C. § 1915(e)(2)(B), for failure to state a claim under either the
Eighth or Fourteenth Amendments [Doc. 26]. Plaintiff was notified that he had fourteen days from
the date of service to file written objections to the Report and Recommendation. See 28 U.S.C.§
636 (b)(1)(B) and (C) and Local Civil Rule 72.D.2. Plaintiff did not file objections and the time
to do so has expired.

Upon review of the record and the Report and Recommendation under the applicable

“reasoned consideration” standard, see EEOC V. City of Long Branch, 866 F.3d 93, 100 (3d Cir.
2017) (standard of review when no timely and specific objections are filed), and pursuant to Local
Civil Rule 72.D.2, the Court will accept in whole the findings and recommendations of the
Magistrate Judge in this matter. Accordingly, the following order is entered:

AND NOW, this 4" day of March, 2020, for the reasons set forth in the Magistrate Judge’s
Report and Recommendation [Doc. 26], which is adopted as the opinion of the Court, it hereby is
ORDERED that this action is dismissed with prejudice under the screening provisions of the

Prison Litigation Reform Act. The Clerk of Court shall mark this matter closed.

 

 

United States District Judge
